957 So. 2d 716 (2007)
James A. RUSSELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D07-255.
District Court of Appeal of Florida, Fifth District.
June 8, 2007.
James A. Russell, Lake City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
James A. Russell petitions for a belated appeal to examine the denial of his post-conviction relief motion. We deny Russell's request because he has not alleged a valid reason for obtaining relief; his petition is legally insufficient. See Izquierdo v. State, 935 So. 2d 1243, 1245 (Fla. 5th DCA 2006) (holding a defendant is not entitled to a belated appeal for the denial of a motion for post-conviction relief when he fails to demonstrate that the failure to *717 file a timely appeal was due to State action).
PETITION DENIED.
THOMPSON, MONACO and TORPY, JJ., concur.